Citation Nr: 0525888	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  95-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to April 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case was remanded to the RO in May 2004.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
residuals, petit mal seizures, rated as 20 percent disabling; 
and benign lymph enlargement, axilla region, rated as 
noncompensable.  

2.  The veteran does meet the scheduler criteria for TDIU.  

3.  The service-connected disorders do not preclude the 
veteran from engaging in a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a July 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that she 
should submit pertinent evidence in her possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with her claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

However, only after the May 1995 rating decision was 
promulgated did the AOJ, in July 2004, provide explicit 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist her in obtaining evidence necessary to substantiate 
her claim.  The claimant was notified that she should give VA 
enough information about her records so that VA could request 
them from the person or agency who has them.

The Board notes that VCAA notice requirements were not in 
effect at the time of the May 1995 decision.  While the 
notice provided to the claimant in July 2004 was not given 
prior to the first AOJ adjudication of the claim, the 
claimant was afforded the opportunity to identify evidence 
that VA would attempt to obtain.  In that regard, the AOJ 
obtained VA and private medical records and Social Security 
Administration records and the veteran's VA Vocational 
Rehabilitation and Education folders.  The claimant was also 
afforded a VA examination in August 2000.  The fact of notice 
after the decision was sufficiently remedied by the process 
carried out during the course of the claim, so as to provide 
the claimant with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The timing of notice 
did not affect the essential fairness of the adjudication.  
Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  Lay statements have been received.  A 
VA examination was conducted in August 2000.  After multiple 
attempts to corroborate the veteran's assertion of loss of a 
job due to her seizures, an employer stated that it could 
find no record of her being employed.  The records satisfy 
38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed.

Analysis

The appellant has appealed the denial of a total disability 
rating for compensation based on individual unemployability 
(TDIU).  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).  She 
claims that she became unemployable due to her seizure 
disorder, and that this was before she became blind.  

Disabilities subject to compensation are residuals, petit mal 
seizures, rated as 20 percent disabling; and benign lymph 
enlargement, axilla region, rated as noncompensable.  Her 
combined evaluation is 20 percent.  Therefore, the appellant 
does not meet the minimum jurisdictional threshold (a single 
disability rated as 60 percent disabling or two or more 
disabilities with at least one of the disabilities rated as 
40 percent disabling and a combined rating of 70 percent or 
more) for the award of a TDIU.  Accordingly, neither the AOJ 
nor the Board may grant the benefit sought without referral 
to the Director, Compensation and Pension service, for 
extraschedular consideration.  This case, however, does not 
warrant referral for consideration of an extraschedular TDIU.  

The Board notes that the veteran has indicated that she lost 
her job as a phlebotomist due to her seizure disorder.  She 
has further indicated that a VA examiner opined that she was 
unemployable due to her seizures.  There is no credible 
evidence of unemployability due to the service-connected 
seizure disorder.  Rather, the more probative evidence 
establishes that  and there is credible evidence that it does 
not preclude her from obtaining or retaining all forms of 
substantially gainful employment.

In December 1999, the Board rated the veteran's seizure 
disorder as 20 percent disabling and remanded the TDIU claim 
to the RO.  There have been multiple attempts to obtain 
corroboration from an employer, of her loss of employment due 
to seizure disorder.  In July 2002, an employer could find no 
record of her having been employed.  However, she had advised 
Social Security Administration, before she filed her VA TDIU 
claim, that she had worked in 1989 as a phlebotomist and had 
lost that job as a phlebotomist because she could not see.  
We find that that statement undermines her unsupported 
assertions of unemployability due to seizures made for this 
compensation setting.  

In 1990, she reported that she was disabled because of a 
visual problem and seizures.  The determination was that the 
medical evidence had been reviewed.  The seizures were under 
adequate control with medication and that condition was not 
in and of itself disabling.

In October 2001, she reported a seizure 1 week earlier and 
one 2-3 months earlier.  In July 2002, she reported that she 
had had a seizure in March 2002 and December 2001.

Furthermore, the VA examiner in August 2000 reviewed her 
history and examined her.  His report contains the following 
statement:  

(H)er history reveals that she actually lost her 
last job prior to her blindness due to her 
seizure disorder, but it is certainly more likely 
than not that the veteran should be able to work 
with her seizure disorder occurring only once 
every six months were it not for her blindness.  

We conclude that her history in the examination report is of 
little probative value, on the issue of unemployability, even 
though the examiner used the word "actually".  Immediately 
after reporting her history, the examiner stated, "but it is 
certainly more likely than not that the veteran should be 
able to work with her seizure disorder ...".  We find that the 
latter is the examiner's opinion.  We find his opinion 
probative of a lack of individual unemployability due to 
seizure disorder.  He is a doctor who reviewed her history 
and examined her and gave a specific and negative opinion 
directly addressing the matter of her ability to work in 
light of her seizure disorder.

We find that the appellant has presented little credible 
evidence of unemployability due to service-connected 
disability.  38 C.F.R. § 4.16.  She has presented no evidence 
of frequent periods of hospitalization due to such disability 
or a combination of service-connected disabilities.  
38 C.F.R. § 3.321.  She has presented little reliable 
evidence of marked interference with employability due to 
such disability.  38 C.F.R. § 4.16(b).  Additionally, in 
essence, the preponderance of the evidence indicates that the 
veteran's service-connected disorders do not preclude her 
from engaging in substantially gainful employment.

Thus, a referral for an extraschedular evaluation is not 
warranted.

The Board is fully aware that the appellant has other medical 
problems, including glaucoma.  The Board, however, may not 
consider the extent of such nonservice-connected impairment 
or her age in determining whether a TDIU should be granted.  
38 C.F.R. § 4.14.  

ORDER

A total disability rating based on individual unemployability 
(TDIU) is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


